Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “POLYTUNNEL STRUCTURE with stepped support members for holding rotatable beam,” or similar.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "16" and "18" have both been used to designate the same element in figure 1. Furthermore, figure 2 is completely void of “18.” Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 1 is objected to because of the following informalities: the preamble lacks correspondence to the art of cultivating crops. The Examiner suggests the phrase “for cultivating crops” to be included in the preamble, or similar. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2 and 4-11 rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 2 and 4-10, “the first region” and “the second region” lack antecedent basis. 
Claim 11 recites antecedent basis issues back to claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Looney US 6,260,308 in view of Koziol US 3,812,616.

	Regarding claim 1, Looney teaches a polytunnel structure comprising 
	a plurality of cover support members (15 figures 1 and 3B) supported upon respective pairs of legs (12), 
	a cover member (20) supported by the cover support members, 
	an edge of the cover member being secured to a rotatable beam (25), and 
	an anchor rope, strap or the like extending over the cover member to anchor the cover member in position (70), 
	but does not teach wherein the cover support members are each shaped to define a step between a first section and a second section, wherein when the rotatable beam is supported upon the second section, the anchor rope, strap or the like provides a reduced resistance to movement thereof.
	Koziol; however, does teach a support (107 figure 1 column 4 lines 24-34). Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to provide such a support in order to reduce tension on just the support members, etc.

	Regarding claim 2, the references teach a structure according to claim 1, wherein Koziol further teaches the first region is a central region of the cover support member, and is at a relatively large spacing from an axis of the cover support member, the second region being an edge region of the cover support member and being at a relatively small spacing from the axis (figure 1 shows the same sections/regions with regards to the arched part of the support members).

	Regarding claim 3, the references teach a structure according to claim 1, but do not disclose wherein the cover support members are each shaped to define a second step between the first section and a third section of form similar to the second section, a second rotatable beam being secured to an opposite edge of the cover member.
	Looney; however, does teach similar structure on both sides (figure 1). Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to duplicate the combination of elements taught in claim 1 above on both sides as suggested in Looney, in order to achieve such advantages on both sides of the system; since it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.

	Regarding claim 4, the references teach a structure according to claim 1, but do not specify wherein the anchor rope, strap or the like is anchored to the legs, and the second region of the cover support member is spaced below the anchor rope, strap or the like.
	However, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to connect the anchor to the legs, in order to provide a more secure connection in the case of wind catching the gutters, etc.; since shifting the position of the connection point would not have modified the operation of the device in an unknown manner.
	It is also obvious, possibly inherent that the “second region” would be provided below the anchor, since the anchor is provided above the cover. Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to provide such arrangement, in order to avoid unnecessary tangling per the suggested arrangement of elements already taught in the references, etc.

	Regarding claim 5, the references teach a structure according to claim 4, but do not specify wherein the spacing of the second region from the anchor rope is greater than 50% of the diameter of the beam.
	However, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to provide such a spacing, in order to accommodate the size beam necessary for various sized covers for various types of crops; since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  

	Regarding claim 6, the references teach a structure according to claim 4, but do not specify wherein the spacing of the second region from the anchor rope is less than the full diameter of the beam.
	However, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to provide such a spacing, in order to accommodate design preferences for various types of crops; since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  

	Regarding claim 7, the references teach a structure according to claim 1, wherein Koziol further teaches the second region of the cover support member is of arcuate form, in which case the spacing of the second region from the anchor rope, strap or the like will not be uniform (as previously shown).

	Regarding claim 8, the references teach a structure according to claim 1, wherein Kozoi further teaches the second region of straight form (where at least a portion of 107 is straight).
	Furthermore, since applicant discloses various shapes as optional it is clear that the shape of the second section/region is not critical.

	Regarding claim 9, the references teach a structure according to claim 8, but do not specify wherein the spacing between the anchor rope, strap or the like and the second region is substantially uniform.
	However, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to provide such arrangement of elements, in order to accommodate the shape beam necessary for various sized covers for various types of crops; since it has been held that, where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not operate differently than the prior art device, the claimed device is not patentably distinct from the prior art device.

	Regarding claim 10, the references teach a structure according to claim 1, wherein both references teach the first region is of arcuate form (as previously shown).

	Regarding claim 11, the references teach a cover support member adapted for use in the structure of claim 1, the cover support member being shaped to define a step between a first section and a second section (see claim 1 rejection).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WONG whose telephone number is (571)272-7889. The examiner can normally be reached Monday through Friday from 8:00am to 4:30pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on (571)272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESSICA B WONG/Primary Examiner, Art Unit 3644